ROBB, Associate Justice.
This is 'an appeal from a decision of the Patent Office refusing four of the five claims of the application for patent; which involves alleged improvements in a garment press.' The Examiner and the Examiners in Chief rejected all the claims,, but the Assistant Commissioner allowed claim No. 3, because, in his view, the construction there set forth involved ingenuity beyond mere mechanical skill. An examination of the record, in the light of appellant’s brief and argument, fails to convince us that the Patent Office erred in its decision, which therefore is affirmed. Affirmed.